John S. Lockman, J.
The defendant, through his attorney, moves for an order
(1) dismissing the indictment, and (2) for adjournment of trial on the grounds that the females were systematically excluded, in violation of due process as enunciated by the United States Supreme Court in Taylor v Louisiana (419 US 522).
Counsel stipulated that 54% of the eligible jurors in the county are women, that of the 70,000 jury notices for service mailed in 1974, 54% were sent to women, 70% of which claimed the female exemption provided for under subdivision 7 of section 665 of the Judiciary Law and that 60,000 names were in the Nassau County jury wheel in 1974, of which between 26% and 33% were women.
The contrast of between 26% to 33% women serving on juries in Nassau County when compared to the no more than 10% in St. Tammany Parish, Louisiana, constitutes a distinction constraining the court to deny in all respects the defend*81ant’s motions, because the defendant has failed to establish a systematic exclusion. (People v Anderson, 42 AD2d 1007.)